Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
On page 9-10 of the Applicant’s Response, Applicant:  “Thus, Nam’s paragraph 0059 and Table 1 do not disclose a predefined MR configuration or any other configuration, because they do not refer to any restriction of measurements in time.“.
Examiner respectfully disagrees with Applicant’s argument.  As clarified in the Final Office Action filed on 4/22/2020, Nam expressly discloses measurement restriction in the time domain as well as the frequency domain (p89).  Nam discloses frequency domain measurement restriction using predefined DCI signaling as an example embodiment of the invention, but Nam, unlike the Instant Application, discloses that the measurement restriction may be performed in the time and/or frequency domain (p88-93).
On page 11 of the Applicant’s Response, Applicant:  “Because Nam’s paragraph 0059 and Table 1 do not relate to any restriction of measurements in time, the Office Action is incorrect that these portions of Nam disclose a “predefined MR configuration.”“.
Examiner respectfully disagrees with Applicant’s argument.  Nam expressly discloses measurement restriction in the time and/or frequency domain (p7-8),(p88-93).  Nam expressly discloses that the MR configurations can be signaled via DCI where a bit 
On page 11 of the Applicant’s Response, Applicant:  “This is unrelated to MR configurations as that term is used in the present claims, as an MR configuration defines that the time over which the UE is allowed to perform CSI measurements is restricted. The rejections of claim 7 and its corresponding claims 15, 22, and 29 should be withdrawn for these additional reasons.“.
Examiner respectfully disagrees with Applicant’s argument.  As discussed above, Nam expressly discloses measurement restriction in the time and/or frequency domain (p7-8),(p88-93).
On page 12 of the Applicant’s Response, Applicant:  “However, Park’s provisional application was filed in the Korean language. The Office has not provided any translation of Park, and thus includes no evidence that the cited portions of Park are prior art to the present application. The rejections of claims 2, 3, 10, 11, 18, 19, 25, and 26 should be withdrawn for this additional reason. “.
Examiner respectfully disagrees with Applicant’s argument.  The Provisional Application 62/207,946 in English is available in online.  Applicant’s Representative should have requested a copy from Examiner, if the Applicant’s Representative could not readily find the Provisional Application. Now that Applicant’s Representative has raised the issue of not being capable of accessing an English copy, Examiner is submitting an English copy in this Office Action.
On page 13 of the Applicant’s Response, Applicant:  “Representative claim 6 specifies that the second MR configuration of claim 1 is selected from a set of predetermined MR configurations. As discussed above, a measurement restriction (MR) means a time over which the UE is allowed to perform CSI measurements is restricted, e.g. to a single subframe. The Office Action cites Yakada’s paragraph 0008 as disclosing the features of claims 6, 14, 21, and 28, but this paragraph makes no mention at all of a MR, much less of a set of predetermined MR configurations.“.
Examiner respectfully disagrees with Applicant’s argument.  Nam expressly discloses measurement restriction in the time and/or frequency domain (p7-8),(p88-93).  Nam expressly discloses that the MR configurations can be signaled via DCI where a bit field corresponds to a preconfigured configuration.  Table 1 discloses the DCI signaling in regards to preconfigured frequency domain measurement restriction configurations; however, Nam discloses the DCI signaling is also used for time domain measurement restriction configurations (p89, p93).  Yakada expressly discloses the use of an index to signal a specific configuration from a plurality of configurations in the field of CSI processing (p7-9).  Thus in combination the DCI signaling for a measurement restriction in the time and/or frequency domain disclosed by Nam could be modified to index a plurality of configurations as taught by Yakada.  Applicant’s Representative’s argument is a piecemeal attack on a single reference to argue non-obviousness.
In view of the above discussions the rejection of claims 1-4, 6-12, and 14-30 still stands.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-9, 12, 15-17, 20, 22-24, 27, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Nam et al. (US 2014/0126402) ("Nam").
For claims 1, 9, 17, and 24; Nam discloses:  method, in a radio network node, for operating a wireless device in a wireless network (figure 1), wherein the wireless device is configured, by higher layer signaling, with a first measurement restriction (MR) configuration for measuring and reporting Channel State Information (CSI) (paragraph 62, 89: whether to perform subband-based interference measurements or not is specifically signaled by an eNB. Such signaling may be higher layer configured), the method comprising:  transmitting a first indication to the wireless device, with lower layer signaling, the first indication indicating that a second MR configuration for measuring and reporting CSI is to be used for measuring and reporting CSI (paragraph 62, 89: Such signaling may be higher layer configured or dynamically signaled using a DCI format) which second MR configuration is a predetermined MR configuration (paragraph 59, 89, 93, Table 1: the downlink control information (DCI) may be used to signal a selection between one or more configurations, each of which correspond information related to one or more frequency locations).
For claims 4, 12, 20, and 27; Nam discloses:  transmitting a second indication to the wireless device, with lower layer signaling, the second indication indicating an end of a period for using the second MR configuration for measuring and reporting CSI, the dynamic signaling of such information is included as part of the aperiodic CSI request in a downlink DCI format). 
For claims 7, 15, 22, and 29; Nam discloses:  the second MR configuration for measuring and reporting CSI comprises no measurement restrictions (paragraph 62, 89:  whether to perform subband-based interference measurements or not is specifically signaled by an eNB).  
For claims 8, 16, 23, and 30; Nam discloses:  receiving, from the wireless device, a CSI report based on the second MR configuration for measuring and reporting CSI (paragraph 51:  each UE may be configured to feedback estimated precoding matrix information (PMI), channel quality information (CQI) and rank information (RI), by receiving and processing the CSI-RS. Further, in Release-11, a new type of reference resources, namely CSI-IM resources, are introduced for interference measurements. With one or more interference measurement resources (e.g., CSI-IM) supported for CoMP, CSI measurement is based on both a CSI-RS resource and a CSI-IM resource).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 10, 11, 18, 19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Park et al. (US 2018/0248607) (Prov. 62/207946) (“Park”).
For claims 2, 10, 18, and 25; Nam discloses the subject matter in claim 1 as described above in the office action.
Nam does not expressly disclose, but Park from similar fields of endeavor teaches:  the first indication indicates that the second MR configuration for measuring and reporting CSI is to be used for a predetermined time period, instead of the first MR configuration for measuring and reporting CSI, when measuring and reporting CSI (page 21-22:  channel measurement restriction indication may be independently set per NZP CSI-RS resource set for the UE. In this case, the UE may set a measurement window in a single instance or a preset short window period only for specific NZP CSI-RS resource(s) to which the indication is applied. In addition, the UE may independently perform "one-shot measurement" of CSI (PMI/RI/CQI) corresponding thereto in the corresponding measurement subframe and report the CSI to the eNB).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CSI-IM timing as described by Park in the dynamic CSI-IM measurement signaling as described by Nam.  The motivation is to improve CSI interference measurement in an unstable channel.

Nam does not expressly disclose, but Park from similar fields of endeavor teaches:  the predetermined time period ends after a configurable time (page 21-22:  channel measurement restriction indication may be independently set per NZP CSI-RS resource set for the UE. In this case, the UE may set a measurement window in a single instance or a preset short window period only for specific NZP CSI-RS resource(s) to which the indication is applied. In addition, the UE may independently perform "one-shot measurement" of CSI (PMI/RI/CQI) corresponding thereto in the corresponding measurement subframe and report the CSI to the eNB).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CSI-IM timing as described by Park in the dynamic CSI-IM measurement signaling as described by Nam.  The motivation is to improve CSI interference measurement in an unstable channel.

Claims 6, 14, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Yakada et al. (US 2018/0278390) ("Yakada").
For claims 6, 14, 21, and 28; Nam discloses the subject matter in claim 1 as described above in the office action.
Nam expressly discloses measurement restriction in the time and/or frequency domain (p7-8),(p88-93).  Nam expressly discloses that the MR configurations can be signaled via DCI where a bit field corresponds to a preconfigured configuration.  Table 1 discloses the DCI signaling in regards to preconfigured frequency domain measurement restriction configurations; however, Nam discloses the DCI signaling is also used for time domain measurement restriction configurations.  Nam does not expressly disclose, a base station apparatus that communicates with a terminal apparatus, including a higher layer processing unit that configures a plurality of CSI processes that are configurations relating to reporting of a channel state information (CSI) information that is based on the CSI reference signal configuration is an index indicating a CSI reference signal configuration that is stipulated in advance).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the feedback configuration as described by Yakada in the dynamic CSI-IM measurement signaling as described by Nam.  The motivation is to improve signaling overhead.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon et al. (US 2013/0294351); Kwon discloses CSI measurement restrictions performed dynamically which is pertinent prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466